Citation Nr: 1233618	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  From September 1991 to August 2005, the Veteran also had military service with the Army National Guard, to include, in pertinent part, periods of active duty for training (ACDUTRA) on the following dates:  July 12, 2004; December 20, 2004, to December 21, 2004; December 23, 2004, to December 24, 2004; December 27, 2004, to December 31, 2004; May 6, 2005, to May 21, 2005; May 27, 2005, to May 30, 2005; June 3, 2005, to June 18, 2005; July 8,2005, to July 30, 2005, and August 5, 2005, to August 20, 2005.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

The Veteran contends that his currently diagnosed diabetes mellitus and glaucoma resulted from his ACDUTRA military service with the Army National Guard.  He claims that he was diagnosed with these conditions while in the National Guard.  The Veteran's private treatment records, dated as recently as May 2008, reflect current diagnoses of diabetes mellitus and glaucoma.  

Generally, service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations also provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including diabetes mellitus, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumptive period does not apply to any periods of ACDUTRA or inactive duty training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (2002); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d) (2011).

VA law further provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (2002); 38 C.F.R. § 3.304(b) (2011).

As noted above, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, favorable application of 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) are not available with respect to periods of ACDUTRA or INACDUTRA.

Review of the medical records dated during the Veteran's National Guard service indicate that he was diagnosed with diabetes mellitus and glaucoma prior to his initial period of ACDUTRA.  The Veteran's September 1991 Army National Guard enlistment examination does not include evidence of diagnosed glaucoma or diabetes mellitus conditions.  However, the private medical records reflect diagnoses of diabetes mellitus and glaucoma beginning in 2000, while the Veteran was not on ACDUTRA.  Subsequently, a July 12, 2004, National Guard physical profile, completed while the Veteran was on ACDUTRA, reflects the first evidence of diabetes mellitus and "pre-glaucoma" diagnoses documented in the Veteran's National Guard records.  In August 2005, the Veteran was medically discharged from the National Guard.  The August 2005 National Guard medical records associated with the Veteran's medical discharge further document the Veteran's diagnoses of diabetes mellitus and glaucoma.

To date, VA examinations and medical opinions have not been provided for these claims.  However, based upon the current diagnoses and the July 2004 diagnoses during a period of ACDUTRA, the Board finds that VA examinations and medical opinions are warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2011).  Specifically, VA medical opinions are needed concerning whether the Veteran's current glaucoma and diabetes mellitus pre-existed his July 2004 period of ACDUTRA, and if so, whether the preexisting diabetes mellitus and glaucoma were aggravated by this July 2004 period of ACDUTRA or by any later periods of ACDUTRA service.  38 U.S.C.A. §§ 1111, 1153 (West 2002). 

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

Finally, it does not appear that all of the Veteran's VA medical records have been associated with the claims file.  Thus, during the course of this Remand, the RO/AMC shall obtain all outstanding VA and private medical records relevant to the Veteran's claims and associated said records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA and private treatment records relevant to the Veteran's claims.

2.  After associated all outstanding medical records with the claims file, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed diabetes mellitus.  A list of the Veteran's verified periods of service, to include active duty and ACDUTRA, shall be provided to the examiner.  The VA examiner must thoroughly review the claims file, to include the Veteran's service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner shall note that this action has been accomplished in the VA examination report.  The VA examiner shall specifically address the following:

(a)  Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) have a diabetes mellitus disorder prior to entering his period of ACDUTRA service on July 12, 2004?  

(b)  If yes, was the Veteran's pre-existing diabetes mellitus clearly and unmistakably (i.e., highest degree of medical certainty) aggravated (increased in severity beyond the natural progression of the disease) by his period of ACDUTRA service beginning on July 12, 2004, or by any subsequent period of ACDUTRA in 2004 and 2005?  

(c)  If no, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus was incurred in or aggravated (increased in severity beyond the natural progression of the disease) by his period of ACDUTRA service beginning on July 12, 2004, or by any subsequent periods of ACDUTRA in 2004 and 2005?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

In forming his or her opinion, the VA examiner must consider the Veteran's lay statements regarding the progression of the disorder.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After associated all outstanding medical records with the claims file, schedule the Veteran for a VA eye examination with an appropriate expert to determine the etiology of his currently diagnosed glaucoma.  A list of the Veteran's verified periods of service, to include active duty and ACDUTRA, shall be provided to the examiner.  The VA examiner must thoroughly review the Veteran's VA claims file, to include his service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner shall note that this action has been accomplished in the VA examination report.  The VA examiner shall specifically address the following:

(a)  Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) have glaucoma prior to entering his period of ACDUTRA service on July 12, 2004? 

(b)  If yes, was the Veteran's preexisting glaucoma clearly and unmistakably (i.e., highest degree of medical certainty) aggravated (increased in severity beyond the natural progression of the disease) by his period of ACDUTRA service beginning on July 12, 2004, or by any subsequent periods of ACDUTRA in 2004 and 2005?  

(c)  If no, is it at least as likely as not that (a 50 percent probability or greater) the Veteran's glaucoma was incurred in or aggravated (increased in severity beyond the natural progression of the disease) by his period of ACDUTRA service beginning on July 12, 2004, or by the any subsequent periods of ACDUTRA in 2004 and 2005?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

In forming his or her opinion, the VA examiner must consider the Veteran's lay statements regarding the progression of the disorder.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

